Title: Abigail Adams to John Adams, 14 September 1774
From: Adams, Abigail
To: Adams, John


     
      Dearest Friend
      Braintree Sepbr. 14 1774
     
     Five Weeks have past and not one line have I received. I had rather give a dollar for a letter by the post, tho the consequence should be that I Eat but one meal a day for these 3 weeks to come. Every one I see is inquiring after you and when did I hear. All my intelligance is collected from the news paper and I can only reply that I saw by that, that you arrived such a day. I know your fondness for writing and your inclination to let me hear from you by the first safe conveyance which makes me suspect that some Letter or other has miscaried, but I hope now you have arrived at Philidelphia you will find means to convey me some inteligance.
     We are all well here. I think I enjoy better Health than I have done these 2 years. I have not been to Town since I parted with you there. The Govenor is making all kinds of warlike preperations such as mounting cannon upon Beacon Hill, diging entrenchments upon the Neck, placeing cannon there, encamping a regiment there, throwing up Brest Works &c. &c. The people are much allarmed, and the Selectmen have waited upon him in concequence of it. The county congress have also sent a committee—all which proceedings you will have a more particuliar account of than I am able to give you from the publick papers. But as to the Movements of this Town perhaps you may not hear them from any other person. In consequence of the powders being taken from Charlstown, a general alarm spread thro many Towns and was caught pretty soon here. The report took here a fryday, and a Sunday a Soldier was seen lurking about the common. Supposed to be a Spy, but most likely a Deserter.
      However inteligence of it was communicated to the other parishes, and about 8 o clock a Sunday Evening there passed by here about 200 Men, preceeded by a horse cart, and marched down to the powder house from whence they took the powder and carried it into the other parish and there secreeted it. I opened the window upon there return. They pass’d without any Noise, not a word among them till they came against this house, when some of them perceiveing me, askd me if I wanted any powder. I replied not since it was in so good hands. The reason they gave for taking it, was that we had so many Tories here they dare not trust us with it. They had taken Vinton in their Train, and upon their return they stoped between Cleverlys and Etters, and calld upon him to deliver two Warrents. Upon his producing them, they put it to vote whether they should burn them and it pass’d in the affirmitive. They then made a circle and burnt them,
      they then call’d a vote whether they should huzza, but it being Sunday evening it passd in the negative. They call’d upon Vinton to swear that he would never be instrumental in carrying into execution any of these new atcts. They were not satisfied with his answers however they let him rest. A few Days after upon his making some foolish speaches, they assembled to the amount of 2 and 3 hundred, swore vengance upon him unless he took a solemn oath. Accordingly, they chose a committee and sent them with him to Major Miller to see that he complied, and they waited his return, which proving satisfactory they disperced. This Town appear as high as you can well immagine, and if necessary would soon be in arms. Not a Tory but hides his head. The church parson thought they were comeing after him, and run up garret they say, an other jumpt out of his window and hid among the corn whilst a third crept under his bord fence, and told his Beads.
     
     
      September 16 1774
     
     I Dined to Day at Coll. Quincys. They were so kind as to send me, and Nabby and Betsy an invitation to spend the Day with them, and as I had not been to see them since I removed to Braintree, I accepted the invitation. After I got there, came Mr. Samll. Quincys wife and Mr. Sumner, Mr. Josiah and Wife. A little clashing of parties you may be sure. Mr. Sam’s Wife said she thought it high time for her Husband to turn about, he had not done half so clever since he left her advice. Said they both greatly admired the most excellent and much admired Speach of the Bishop of St. Asaph which suppose you have seen. It meets, and most certainly merrits the greatest encomiums.
     Upon my return at night Mr. Thaxter met me at the door with your Letter dated from Prince town New Jersy. It really gave me such a flow of Spirits that I was not composed eno to sleep till one oclock. You make no mention of one I wrote you previous to that you received by Mr. Breck and sent by Mr. Cunningham. I am rejoiced to hear you are well; I want to know many more perticuliars than you wrote me, and hope soon to hear from you again. I dare not trust myself with the thought of how long you may perhaps be absent. I only count the weeks already past, and they amount to 5. I am not so lonely as I should have been, without my two Neighbours. We make a table full at meal times, all the rest of their time they spend in the office. Never were two persons who gave a family less trouble than they do. It is at last determined that Mr. Rice keep the School here. Indeed he has kept ever since he has been here, but not with any expectation that He should be continued,
      but the people finding no small difference between him and his predecessor chose he should be continued. I have not sent Johnny. He goes very steadily to Mr. Thaxter who I believe takes very good care of him, and as they seem to have a likeing to each other believe it will be best to continue him with him. However when you return we can then consult what will be best. I am certain that if he does not get so much good, he gets less harm, and I have always thought it of very great importance that children should in the early part of life be unaccustomed to such examples as would tend to corrupt the purity of their words and actions that they may chill with horrour at the sound of an oath, and blush with indignation at an obscene expression. These first principals which grow with their growth and strengthen with their strength neither time nor custom can totally eradicate.—You will perhaps be tired. No let it serve by way of relaxation from the more important
      concerns of the Day, and be such an amusement as your little hermitage used to afford you here. You have before you to express myself in the words of the Bishop the greatest National concerns that ever came before any people, and if the prayers and petitions assend unto Heaven which are daily offerd for you, wisdom will flow down as a streem and Rithousness as the mighty waters, and your deliberations will make glad the cities of our God.
     I was very sorry I did not know of Mr. Cary’s going. It would have been so good an opportunity to have sent this as I lament the loss of. You have heard no doubt of the peoples preventing the court from setting in various counties, and last week in Taunton, Anger Angier urged the courts opening, and calling out the action, but could not effect it.
     I saw a Letter from Miss Eunice wherein she gives an account of it, and says there were 2000 men assembled round the court house and by a committee of nine presented a petition requesting that they would not set, and with the uttmost order waited 2 hours for there answer, when they disperced.
     Your family all desire to be remember’d to you, as well as unkle Quincy who often visits me, to have an hour of sweet communion upon politicks with me. Coll. Quincy desires his complements to you. Dr. Tufts sends his Love and your Mother and Brothers also. I have lived a very recluse life since your absence, seldom going any where except to my Fathers who with My Mother and Sister desire to be rememberd to you. My Mother has been exceeding low, but is a little better.—How warm your climate may be I know not, but I have had my bed warmed these two nights.—I must request you to procure me some watermellon seads and Muskmellon, as I determine to be well stocked with them an other year. We have had some fine rains, but as soon as the corn is gatherd you must release me of my promise. The Drougth has renderd cutting a second crop impracticable, feeding a little cannot hurt it. However I hope you will be at home to be convinced of the utility of the measure.—You will burn all these
      Letters least they should fall from your pocket and thus expose your most affectionate Friend,
     
      Abigail Adams
     
    